262 F.2d 455
104 U.S.App.D.C. 358
Harold I. McQUEEN, Appellant,v.UNITED STATES of America, Appellee.
No. 14598.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 14, 1958.Decided Dec. 11, 1958.

Mr. William J. Bartle, Washington, D.C., (appointed by the District Court) for appellant.
Mr. Thomas A. Flannery, Asst. U.S. Atty., Washington, D.C., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant McQueen was indicted, tried and convicted for robbery.  At about three o'clock one morning two police officers heard shots and ran to the scene.  They saw a man (later identified as 'Lee Bong') in a yard waving a pistol and yelling, 'You robbed me; you robbed me.'  The officers saw McQueen leaving a shed in the yard.  Later they found a wallet in a trash can beside the shed.  Lee Bong identified it as his.  While still on the scene McQueen admitted his guilt to the offense.  Lee Bong died of a heart attack shortly after this affair and so was not a witness at the trial.


2
Upon this appeal counsel for McQueen raises several points about the admissibility of evidence, particularly with regard to the officers' testimony concerning Lee Bong's utterances on the scene.  We find no error.1


3
Affirmed.



1
 Cf. Guthrie v. United States, 1953, 92 U.S.App.D.C. 361, 207 F.2d 19